NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

VAUGHN MCCOY, DOC #T84300,         )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D16-5221
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(3) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Vaughn McCoy, pro se, Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.